DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 21 June 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Terminal Disclaimer
4.  The terminal disclaimer filed on 21 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,764,315 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 17 contain the allowable subject matter of “determine if the first data flow log event is a request event or a response event by determining whether a first port value is above or below a predetermined threshold or whether a second port value is above or below the predetermined threshold”. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Tiwary et al US 2019/0104084 A1 directed to managing access to a logical object in software defined networks [abstract].
B.  Rimar et al US 2018/0123940 A1 directed to identifying components of a computer network based on component connections [0001].
C.  Burns et al US 2020/0322359 A1 directed to evaluating security detections [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492